      Case 2:20-cv-02058-CJB-DPC Document 32 Filed 06/02/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 ARTHUR HAYES                                              CIVIL ACTION


 VERSUS                                                    NO: 20-2058


 DENKA PERFORMANCE                                         SECTION: “J”(2)
 ELASTOMER LLC, ET AL


                              ORDER AND REASONS

      Before the Court is a Motion to Dismiss for Failure to State a Claim (Rec. Doc.

24) filed by Geostock Sandia, LLC (“Geostock”). Plaintiff, Arthur Hayes, filed an

opposition. (Rec. Doc. 25). Geostock filed a reply. (Rec. Doc. 28). Having considered

the motion and legal memoranda, the record, and the applicable law, the Court finds

that the motion should be GRANTED.

                     FACTS AND PROCEDURAL HISTORY

      During the course and scope of his employment as a floor hand for Reliable

Production Services, LLC (“Reliable”), Plaintiff was injured by a falling pipe owned

or provided by Sunbelt Rentals Industrial Services, LLC (“Sunbelt”) at Denka

Performance Elastomer, LLC’s (“Denka’s”) plant. Plaintiff subsequently filed suit in

state court against Denka and Sunbelt, who removed the suit to this Court. (Rec. Doc.

1). Plaintiff then filed an amended complaint, alleging negligence claims against

Geostock, who Plaintiff alleges contracted his employer, Reliable. (Rec. Doc. 19, at p.

2-3). In response to Plaintiff’s complaint, Geostock filed the instant motion to dismiss,



                                           1
      Case 2:20-cv-02058-CJB-DPC Document 32 Filed 06/02/21 Page 2 of 4




arguing that Plaintiff’s claim against Geostock is prohibited under the two-contract

theory of Louisiana’s workers’ compensation immunity. (Rec. Doc. 24).

                                 LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

       “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)

motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory



                                           2
       Case 2:20-cv-02058-CJB-DPC Document 32 Filed 06/02/21 Page 3 of 4




allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.

                                    DISCUSSION

       Geostock argues that it should be treated as a statutory employer under the

two-contract theory of Louisiana’s workers’ compensation immunity. Under

Louisiana’s two-contract theory, a defendant is entitled to statutory employer

protections if: (1) the defendant entered into a contract with a third party; (2)

pursuant to that contract, work must be performed; and (3) in order for the defendant

to fulfill its contractual obligations to perform the work, the defendant entered into a

subcontract for all or part of the work performed. Allen v. State ex rel. Ernest N.

Morial-New Orleans Exhibition Hall Auth., 2002-1072 (La. 4/9/03), 842 So. 2d 373,

375.

       In this case, Plaintiff’s amended complaint alleges that he “was working in the

course and scope of his employment as a Floor Hand for his employer Reliable

Production Services, LLC, a subcontractor of GEOSTOCK SANDIA, LLC, at the

DENKA PERFORMANCE ELASTOMER plant.” (Rec. Doc. 19, at pp. 2-3). Thus,

there is no dispute that Plaintiff’s employer, Reliable, was operating as a

subcontractor of Geostock at the Denka plant. Since Plaintiff’s complaint alleges that

Denka contracted with Geostock to perform work, and Geostock subcontracted with

Reliable to perform all or part of this work, Plaintiffs’ complaint establishes all of the

elements of the two-contract defense. Therefore, taking all of Plaintiff’s allegations

as true, Geostock is entitled to workers’ compensation immunity against Plaintiff’s



                                            3
      Case 2:20-cv-02058-CJB-DPC Document 32 Filed 06/02/21 Page 4 of 4




claims because he was injured during the course and scope of the work for which his

employer was subcontracted. See e.g., Beddingfield v. Standard Constr. Co., 560 So.

2d 490 (La. App. 1st Cir. 1990); Albin v. Redstick Constr. Co., 509 So. 2d 110 (La. App.

1st Cir. 1987); Barnhill v. American Well Serv. & Salvage, Inc., 432 So. 2d 917 (La.

App. 3rd Cir. 1983).

                                   CONCLUSION

Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss (Rec. Doc. 24) is

GRANTED. Plaintiff’s claim against Geostock Sandia, LLC is hereby DISMISSED

WITH PREJUDICE.

      New Orleans, Louisiana, this 2nd day of June, 2021.




                                               CARL J. BARBIER
                                               UNITED STATES DISTRICT JUDGE




                                           4
